Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application is a reissue of U.S. Patent 8,552,196 (hereafter "the '196 patent”), which issued from U.S. application Serial No. 13/615,259 with claims 1-10 on October 8, 2013.

Information Disclosure Statement (IDS)
	Non-patent literature document No. A192 in the IDS filed 08/02/2019 has been crossed out, i.e., not considered, because it is in Japanese but does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information.  It has been placed in the application file, but the information referred to therein has not been considered.

Scope of Claims
In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  Claims 1-8 and 10 directed to a compound 

    PNG
    media_image1.png
    183
    539
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    577
    660
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    141
    680
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    250
    642
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    74
    684
    media_image5.png
    Greyscale

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 is objected to since the compound N-(6-(4-cyclopropyl-4H-l,2,4-triazol-3-yl)pyridin-2-yl)-5-(6-cyclopropylpyridin-3-yl)-2,4-difluorobenzamide is listed twice in the claim – the first occurrence at lines 3-4 on p. 5 of the amendment, and the second occurrence at lines 19-20 on p. 6 of the amendment.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,742,126 (hereinafter the ‘126 reference patent).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the ‘126 reference patent recite the following:

    PNG
    media_image6.png
    242
    309
    media_image6.png
    Greyscale

The compound of formula (I) in claims 1 and 2 of the ‘126 reference patent is a species of the compound of formula (I) in instant claims 1-5 and 10, and thus, claims 1 and 2 of the ‘126 reference patent teach the limitations of instant claims 1-5 and 10.

Claims 1-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-81 of U.S. Patent No. 9,643,956 (hereinafter the ‘956 reference patent).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-81 of the ‘956 reference patent are directed to a crystalline compound and pharmaceutical composition containing the compound, wherein the compound is 5-(4-cyclopropyl-1H-imidazol-1-yl)-N-(6-(4-isopropyl-4H-1,2,4-triazol-3-yl)pyridin-2-yl)-2-fluoro-4-methylbenzamide, which has the formula:

    PNG
    media_image7.png
    116
    314
    media_image7.png
    Greyscale
.
This compound is a species of the compound of formula (I) in instant claims 1-5 and 10, and thus, claims 1-81 of the ‘956 reference patent teach the limitations of instant claims 1-5 and 10.

Claims 1-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,873,682 (hereinafter the ‘682 reference patent).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of the ‘682 reference patent are directed to a tablet or dosage unit comprising a compound having the following formula:

    PNG
    media_image7.png
    116
    314
    media_image7.png
    Greyscale
.
This compound is a species of the compound of formula (I) in instant claims 1-5 and 10, and thus, claims 1-6 of the ‘682 reference patent teach the limitations of instant claims 1-5 and 10.

Claims 1-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 10, 12, 14, 16 and 18 of U.S. Patent No. 10,238,636 (hereinafter the ‘636 reference patent).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6, 7, 10, 12, 14, 16 and 18 of the ‘636 reference patent are directed to a pharmaceutical composition containing a compound as here claimed.  In particular, the respective compounds in claims 10, 12, 14, 16 and 18 of the ‘636 reference patent are the following, each of which is a species of the compound in instant claims 1-5 and 10:

    PNG
    media_image8.png
    122
    288
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    111
    286
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    113
    288
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    113
    287
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    128
    290
    media_image12.png
    Greyscale


Accordingly, claims 6, 7, 10, 12, 14, 16 and 18 of the ‘636 reference patent teach the limitations of instant claims 1-5 and 10.

Allowable Subject Matter
Claim 8 is allowed.
Claim 7 is objected to for informalities as set forth above.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No additional art which teaches or renders obvious the compounds in claims 6-8 has been made of record in the 16/529,631 reissue application.  Accordingly, claims 6-8 contain patentable subject matter for the same reasons as found in the ‘196 patent.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,552,196 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991